Opinion
THE COURT.
Richard E. Hawk, admitted to practice in 1957, was convicted of two counts of wilfully and knowingly failing to file federal income tax returns (26 U.S.C. § 7203). We referred the matter to the State Bar for a hearing, report and recommendation on the question whether the facts and circumstances surrounding the commission of the offenses of which Hawk was convicted involved moral turpitude or other misconduct warranting discipline and, if so, what discipline should be imposed. Following a hearing, the local committee concluded that Hawk’s conduct did not involve moral turpitude or other misconduct warranting discipline. Upon review, however, the Disciplinary Board determined that while Hawk’s conduct did not involve moral turpitude, it did involve other misconduct warranting discipline. The board then recommended that Hawk be suspended from the practice of law for two months.
This court after reviewing the matter and considering all the facts and circumstances, has concluded that discipline is warranted (see In re Rohan (1978) 21 Cal.3d 195 [145 Cal.Rptr. 855, 578 P.2d 102]) and that the Disciplinary Board’s recommendation should be adopted with the additional requirement that Hawk pass the Professional Responsibility Examination within one year. (See Segretti v. State Bar (1976) 15 Cal.3d 878, 891 [126 Cal.Rptr. 793, 544 P.2d 929].)
*594It is ordered that Richard E. Hawk be suspended from the practice of law for two months and that he pass the Professional Responsibility Examination within one year after the effective date of this order. This order is effective 30 days after the filing of this opinion.